         Case 1:96-cv-08414-KMW Document 5354 Filed 05/29/20 Page 1 of 2

                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #: __________________
----------------------------------------------------X       DATE FILED: May 29, 2020
GULINO, ET AL.,

                   Plaintiffs,

          -against-                                              96-CV-8414 (KMW)

THE BOARD OF EDUCATION OF THE                                         ORDER
CITY SCHOOL DISTRICT OF THE CITY
OF NEW YORK,

                   Defendant.
----------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

         On May 20, 2014, this case was referred to Special Master John Siffert pursuant to

Federal Rule of Civil Procedure 53(a)(1)(B) and this Court’s inherent equitable powers and

authority. (ECF Nos. 435, 524.) On April 30, 2020 and May 28, 2020, Special Master Siffert

filed a total of forty-five Report and Recommendations (“R&Rs”), recommending this Court

adopt the Findings of Fact and Conclusions of Law for forty-five claimants whose damages

award has been calculated with a presumed date of judgment in May 2020; enter the Proposed

Judgments submitted with the R&Rs; and certify those Proposed Judgments as final and

appealable pursuant to Federal Rule of Civil Procedure 54(b). (ECF Nos. 5088-5117; 5339-

5353.)

         The parties agree that objections that have been preserved in the record do not need to be

resubmitted to the Court in connection with these R&Rs. The parties further agree that the Court

may adopt or reject the R&Rs on the basis of the arguments and objections to rulings contained

in the record.

         As set forth in the Second Amended Order of Appointment and consistent with Federal

Rule of Civil Procedure 53(f), the Court reviews de novo all objections to conclusions of law and

                                                        1
        Case 1:96-cv-08414-KMW Document 5354 Filed 05/29/20 Page 2 of 2



findings of fact made or recommended by the Special Master. (ECF No. 524.) Upon de novo

review of the R&Rs, as well as the Findings of Fact and Conclusions of Law—and after

reviewing the previous Interim R&Rs that this Court has already adopted—the Court adopts the

Special Master’s R&Rs in their entirety.

       Accordingly, the Court will enter the Proposed Judgments for the R&Rs submitted to the

Court on April 30, 2020 and May 28, 2020. For the reasons set forth in the R&Rs, the Court

holds there is no just reason for delay and certifies the judgments as final and appealable

pursuant to Federal Rule of Civil Procedure 54(b).



Dated: New York, New York
       May 29, 2020                                           /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                 2
